DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with “This disclosure may generally relate”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2016/0024911, hereafter Bell) in view of Pinto et al. (US 7933762, hereafter Pinto).
With regards to claims 1 and 18, Bell discloses a method for predicting perforation outcomes, comprising: selecting one or more variables for a perforating operation (Depth various measurements may be predicted para. 21); determining an estimate of a perforating outcome for the perforating operation (para. 28). Bell also discloses the various computer databases and mediums, including memory and processors, for the modelling (para. 31).  Bell shows all the limitation of the present invention except, it does not explicitly disclose correcting the perforating outcome to obtain a corrected perforating outcome by applying a weighting based on historical perforating data.  Pinto discloses (abstract, clm. 1) using historical data in the formulation of datasets used in assembling predictive models.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the historical data as a weighted set with the modeling of Bell.  This would be done because it is common knowledge that historical data will usually be the best predictor of what will happen if a similar activity is repeated under similar conditions.
With regards to claim 2, Bell discloses performing the perforating operation to create one or more perforations in a wellbore and comparing an actual perforation outcome to the corrected perforation outcome (para 29, entails taking a measurement of the actual perforation).

With regards to claim 4, Bell discloses the variables comprise at least one variable selected from the group consisting of type of ballistic device used in a perforating gun assembly, type of charge, eccentricity of the perforating gun assembly with a central axis of a wellbore, type of wellbore material to be perforated, thickness of a casing string, and combinations thereof (Bell discloses using explosive weight and porosity values of the material, para. 28)
With regards to claim 5, Bell discloses the perforating outcome comprises at least one outcome selected from the group consisting of entry hole diameter, exit hole diameter, depth of penetration, wellbore dynamic underbalance pressure, resistance to hydrocarbon flow, and combinations thereof (Bell is mainly concerned with depth of penetration, DoP).
Allowable Subject Matter
Claims 6-17 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676